Citation Nr: 0705432	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran did not engage in combat with the enemy 
during his period of military service, nor is he shown to 
have a current diagnosis of PTSD attributable to a verified 
stressor or stressors that he is alleged to have experienced 
during his period of military service.


CONCLUSION OF LAW

The veteran is not shown to have PTSD that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA. 66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  

a.	Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Relevant to the duty to notify, the Court 
has also indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (RO).  See Id.

In the instant case, VCAA notice was sent to the veteran in 
October 2003, prior to the initial RO rating decision.  In 
the VCAA notice sent to the veteran in October 2003, the RO 
advised him of what was required to prevail on his claim for 
service connection for PTSD, what VA would do to assist in 
the claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that he had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.

The October 2003 VCAA notice letter specifically advised the 
veteran to provide specific details of the combat-related 
incidents that resulted in PTSD, to complete the enclosed 
PTSD questionnaire, to provide private medical reports of 
PTSD treatment, and to inform VA of any VA medical treatment 
reports of PTSD treatment.

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with any 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Following initial 
adjudication of the veteran's claim in February 2004 (of 
which he was provided a copy), the RO issued the veteran a 
statement of the case in April 2005, which provided the 
veteran an opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal. The 
Board finds that the veteran had actual knowledge of the need 
to submit evidence pertinent to his claim and that there is 
no indication that he has additional evidence in his 
possession, not previously submitted, that is of the type 
that should be considered in assessing the claim.  Moreover, 
the Board takes note that the veteran has a representative 
who is deemed competent to offer proper guidance and counsel 
in regard to what evidence is needed to substantiate his 
claim and what his responsibility is in producing evidence in 
his possession that is relevant to the claim.

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection for PTSD, and the parties responsible for 
obtaining that evidence.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

b.	Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge, but he declined to do so.  The RO has 
obtained the veteran's service medical and personnel records.  
The veteran has not identified any VA or private treatment 
records for the RO to obtain on his behalf.  

The RO has not sought verification of the veteran's claimed 
stressors relative to his PTSD claim with the U.S. Army and 
Joint Services Records Research Center (JSRRC) as he has not 
provided sufficient detail to provide for a meaningful 
search.  The veteran was furnished a PTSD questionnaire and 
requested to complete and return it to VA.  He was advised 
that specific details of the combat related incidents(s) were 
needed.  In November 2003, he responded, but provided very 
general descriptions of the events he claimed happened 
between March 1970 and February 1971 in Chui Lie, Vietnam 
when he was assigned to Infantry 8th Calvary.  He provided no 
specific dates, locations or the names of individuals. 

In order to establish that a stressful experience occurred, 
the veteran must provide information in sufficient detail, as 
to at least one such incident, to enable VA to corroborate 
the stressor.  Here, the veteran has failed to provide such 
information.  The PTSD Questionnaire enclosed with the 
October 2003 VCAA notice letter provided the veteran with 
clear instructions as to what information was needed to 
verify the claimed stressors, including information as to the 
dates of the events and names of persons involved.  In the 
February 2004 rating decision, the veteran was informed that 
he had furnished neither a diagnosis of PTSD nor a credible 
stressor capable of verification.  In the April 2005 
Statement of the Case, the veteran was again notified that 
his claim was denied because there was no evidence of 
treatment or diagnosis of PTSD and that the evidence was also 
inadequate to establish that a stressful experience occurred.  
Despite the fact that the veteran has been provided ample 
opportunity to do so, he has failed to respond with any 
detailed information regarding his claimed stressors in any 
of his correspondence received by VA including after the 
initial denial of his claim in February 2004.  In a March 
2006 response he described his problems with PTSD, but again 
did not include any specific information that could be used 
to attempt to corroborate his claim.

The Board further notes that VA did not conduct medical 
inquiry in the form of a VA examination in an effort to 
substantiate the claim, and that further development in this 
respect is not required for the reasons that follow.  38 
U.S.C.A.§ 5103A (d). This case not only turns on the absence 
of medical evidence but also the lack of corroboration of the 
alleged in-service stressors, which is not accomplished 
through a medical examination.  In other words, obtaining a 
medical examination to clarify a current diagnosis of PTSD 
related to in-service stressors is not necessary on the basis 
that the required element of a corroborated stressor 
underlying the PTSD diagnosis is also absent.  A medical 
examination will not yield evidence to corroborate the 
alleged in-service stressor.  Delay of this case to obtain an 
examination would be pointless.  

Accordingly, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  The Board, therefore, finds that 
VA has done everything reasonably possible to assist the 
veteran.  In the Board's judgment, further delay of this case 
to obtain an examination and etiological opinion would be 
pointless, because the status of the record as it now stands 
does not show a "reasonable possibility" that such 
assistance would aid the veteran's claim.  38 U.S.C.A. § 
5103A.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini, 1 Vet. App. at 546 (both observing circumstances as 
to when a remand would not result in any significant benefit 
to the claimant); Bernard, 4 Vet. App. at 393-94 (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  The Board, 
thus, finds that VA has done everything reasonably possible 
to notify and assist the veteran and that the record is ready 
for appellate review.

II.	Service Connection

The veteran contends that he should be service-connected for 
PTSD.  In support of his claim, in November 2003, the veteran 
provided answers to the PTSD questionnaire sent for him to 
complete in October 2003.  The veteran identified several in-
service stressors including retrieving bodies and body parts, 
burning bodies with diesel fuel, being attacked with mortar 
rounds and rockets during the first six months that he was in 
Vietnam, witnessing an American soldier's head on a stake.  
The veteran also noted that he experienced a lot of death.  
He noted that one of his friends was decapitated by a 
helicopter blade and that a Vietnamese soldier snuck into his 
camp and began slitting throats.  However, as noted above, he 
provided no names or specific dates that could be 
corroborated by VA.

VA regulation 38 C.F.R. § 3.304(f) (2006) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2006); (2) combat 
status or credible supporting evidence that the claimed in- 
service stressor actually occurred; and 
(3) medical evidence of a causal nexus between diagnosed PTSD 
and the claimed in-service stressor.

With respect to element (1), the record is absent any 
diagnosis of PTSD.  In fact, in his initial claim in October 
2003, he reported receiving no treatment and repeated that he 
had received no treatment in his November 2003 statement.  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  The claim fails on this basis alone.  

For the sake of completeness the Board will address elements 
(2) and (3) to substantiate a claim for PTSD.

With respect to element (2), if it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records as to the 
occurrence of the claimed stressor.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The veteran's DD 214 form reveals that he entered active 
service on October 7, 1969 and was separated on October 6, 
1971.  Such form indicates that the veteran had almost one 
year of foreign and/or sea service in the USARVN (United 
States Army Vietnam) from March 25, 1970 to February 28, 
1971.  His last duty assignment and major command was 53rd 
Avn Bn, HHC, Fort Rucker, Alabama.  Such also reflects that 
he received, as relevant, the Vietnam Service Medal and the 
Vietnam Campaign Medal with 60 device.  The Vietnam Service 
Medal and the Vietnam Campaign Medal denote service in 
support of the campaign.  Such medals are not recognized as a 
decoration that may serve as evidence that the veteran 
engaged in combat.  See Adjudication Procedure Manual, M21-
1MR, Part IV, Subpart ii, Chapter 1, Section D.  The 
veteran's DD 214 form also shows that his military 
occupational specialty was a wireman.

The veteran's service personnel records reflect that the 
veteran served as a field wireman under the USARPAC (United 
States Army Pacific Command) FTRP 8th Cavalry in Vietnam from 
April 21, 1970 to February 25, 1971.  Additionally, his 
service personnel records reveal that he participated in the 
13th unnamed campaign in 1970.

The Board finds that the evidence of record does not support 
a finding that the veteran engaged in combat with the enemy.  
Specifically, his personnel records are negative for any 
decoration or award signifying combat and such records 
indicate a non-combat military occupational specialty of a 
wireman.  Based on the foregoing, the Board finds that the 
veteran did not engage in combat with the enemy. Therefore, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, as here, the record must contain service records or 
other statements as to the occurrence of the claimed 
stressor.  

The veteran has contended that, while serving in Vietnam, he 
was exposed to significant traumatic stressors, to include 
rocket and mortar attacks.  He also has claimed that he 
witnessed the deaths of many friends and the decapitated 
remains of both Vietnamese and Americans and that his job was 
to collect dead bodies which were burned with diesel fuel.  
However, the veteran submitted insufficient information for 
the VA to attempt to corroborate his claimed stressors.  The 
veteran has not offered specific, detailed information 
regarding his traumatic in-service experiences in order for 
VA to even attempt to verify such claimed stressors.  In his 
November 2003 stressor statement, the veteran indicated that 
he was in Chui Lie, Vietnam between March 1970 and February 
1971 while serving in the Infantry 8th Calvary.  This 
information is much too vague to enable corroboration.  The 
veteran did not provide specific details as to when or where 
the claimed events occurred, he did not report any injuries 
to his person as a result of these events, and he did not 
name any military personnel who were involved in these 
events.  

Therefore, inasmuch as VA is unable to confirm that any of 
the veteran's alleged stressors actually took place, the 
claim also fails on this basis.

With respect to element (3), the record contains no competent 
medical opinion which relates a diagnosis of PTSD to a 
verified in-service stressor.  However, as the record 
contains no PTSD diagnosis and no verified in-service 
stressor, such opinion would be a manifest impossibility.  To 
the extent the veteran himself maintains that such nexus 
exists, setting aside the matter of the actual occurrence of 
the alleged stressor, which has been discounted by the Board, 
it is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, the veteran's nexus opinion is entitled to 
no weight of probative value. 
 
Accordingly, there is no basis upon which service connection 
for PTSD may be established.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not applicable. 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


